Title: Queries on Pearl River Settlements, 15 July 1803
From: 
To: 


            
             Queries. 
            1. What are the settlements of citizens on the East side of Pearl River? stating their geographical position, extent & numbers.
            2. are there good lands adjoining them to render them capable of enlargement 
            3. have they encroached on the Indians? 
            4. are the settlements in a course of enlargement by persons settling down on lands without title? 
            5. the general character of the inhabitants & from whence they are?
            6. a special list by name of all such individuals worthy of appointment to such offices as may be necessary among them, and characters so particularised as that we may know for what each is fit.
            7. a general account of the Spanish settlements in the adjacent country, stating all material circumstances relative to them, particularly their geographical position & numbers. those on the Chatahouchy, Excambia, Mobile & Pascagoula rivers especially.
            8. their military posts, the position & strength of each, and especially on the Mobile.
          